DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-16 drawn to a lighting fixture in the reply filed on 3/19/2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/19/2021.

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 9/22/2020 have been considered.
	
	Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, line 4, change “emergency” to - -emergency- -.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (US PGPub 2019/0264882 A1) in view of Hierzer (US PGPub 2018/0172257 A1) and Gustafson (USPN 5,848,837 A) and Meersman et al. (US PGPub 2017/0351475 A1) and Openiano (USPN 10,544,906 B1).
As to claim 1, Gomez discloses (Figs. 1, 6, 17 and 47) a lighting fixture, comprising: a bus (part of 4010 that connects to 4006, 4007) that receives power from an external power source (Paragraph 139), the bus routing power to a driver 4014 (Paragraphs 135); a set of one or more drivers 4014, and one or more light sources 604 driven by the one or more drivers (Paragraph 135).
Gomez discloses mounting the driver 1601 to the driver cover 103, but is silent as to Applicant’s mechanical features on the driver and a bus printed circuit board.

    PNG
    media_image1.png
    263
    462
    media_image1.png
    Greyscale
Gomez

    PNG
    media_image2.png
    283
    411
    media_image2.png
    Greyscale
Gomez

    PNG
    media_image3.png
    171
    491
    media_image3.png
    Greyscale
Gomez

    PNG
    media_image4.png
    321
    499
    media_image4.png
    Greyscale
Gomez
Hierzer teaches (Figs. 1 and 3) each of the set of one or more drivers 11 having mechanical features 14 for engaging mechanical features 127 of the lighting unit 4 bus printed circuit board to mechanically mount the driver to the lighting unit (Paragraph 159), each of the set of one or more drivers 11 further comprising a set of contacts 36’ positioned to engage bus 10, 20 (Paragraph 113) when the driver 11 is mounted to the bus 10, 20, to supply power to the driver (Paragraph 113); and one or more light sources 25 driven by the one or more drivers (Paragraph 115).

    PNG
    media_image5.png
    242
    475
    media_image5.png
    Greyscale
Hierzer

    PNG
    media_image6.png
    277
    375
    media_image6.png
    Greyscale
Hierzer

    PNG
    media_image7.png
    304
    715
    media_image7.png
    Greyscale
Hierzer

    PNG
    media_image8.png
    325
    447
    media_image8.png
    Greyscale
Hierzer

	Hierzer has bus electrodes 20 and a circuit board 124 on which the light source 125 is placed, but Gomez in view of Hierzer is silent as to Applicant’s claimed bus printed circuit board.
	Gustafson teaches (Fig. 12) including bus electrodes 630, 630b on the back side of printed circuit board 616.
	Therefore, it would be obvious to one having ordinary skill in the art to incorporate bus electrodes on the back side of the circuit board 124 of Gomez in view of Hierzer in order to reduce combine the bus and light emitting function onto one circuit board, thereby saving space and reducing the number of separate components.
	Hierzer discloses that the bus 10, 20 makes electrical contact with the driver 11 (Paragraph 113), and Gustafson teaches traces (Gustafson Fig. 12 #630a, 630b), but Gomez in view of Hierzer and Gustafson is silent as to Applicant’s set of exposed pads on the bus printed circuit board and the spring contact of the driver.
	Meersman et al. teaches (Fig. 10a) making electrical connection via a spring contact 1302 to an exposed pad 1330 in order to ensure a reliable electrical connection (Paragraphs 34 and 87).

    PNG
    media_image9.png
    352
    534
    media_image9.png
    Greyscale
Meersman et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use a spring contact with the driver and an exposed pad with the bus in order to ensure reliable electrical connection, as taught by Meersman et al.
	Hierzer discloses (Fig. 19) the driver 11 having mechanical features 14 for engaging with mechanical features 127 of the light device 4 (Paragraph 159), but Gomez in view of Hierzer and Gustafson and Meersman et al. is silent as to the mechanical features of the driver engaging with mechanical features of the circuit board.
	Openiano teaches (Figs. 5a and 6a) including mechanical features 308 to engage with mechanical features 406 of the circuit board 400 (Col. 2, lines 38-41; Col. 7, lines 4-11; Col. 8, lines 12-19 notches).

    PNG
    media_image10.png
    404
    387
    media_image10.png
    Greyscale
Openiano

    PNG
    media_image11.png
    592
    144
    media_image11.png
    Greyscale
Openiano
	Therefore, while Hierzer discloses gripping the housing component 121 with mechanical element 14, it would be obvious to one having ordinary skill in the art to attach directly to the circuit board 124 of Hierzer and also to include the notches 406 in the circuit board in order to secure the driver to the circuit board directly, thereby 
	As to claim 2, Gomez in view of Hierzer and Gustafson and Meersman et al. and Openiano teaches that bus printed circuit board and the one or more drivers are configured to snap together via their respective mechanical features (see rejection of claim 1, snap features 14 of Hierzer and 308 of Openiano would attach to notches similar to 406 of Openiano).
	As to claim 3, Gomez discloses (Fig. 47) that each of the set of one or more drivers 11 further comprises a second set of contacts (40155, 4016) to electrically connect the driver 4014 to the LEDs 604 to route power output from the driver to at least one of the light sources (Paragraph 135), but is silent as to the contacts being spring contact to engage a second set of pads.
	However, as discussed with respect to the first contact pads and first spring contacts, Meersman et al. teaches (Fig. 10a) making electrical connection via a spring contact 1302 to an exposed pad 1330 in order to ensure a reliable electrical connection (Paragraphs 34 and 87).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use a spring contact with the driver and an exposed pad with the bus for the second electrical connection corresponding to #33 of Hierzer in order to ensure reliable electrical connection, as taught by Meersman et al.
	As to claim 4, Gomez teaches (Fig. 47) the driver 4014 making electrical connection via 4008, 4009 to control signal lines in order to receive control instructions 
However, as discussed with respect to the first contact pads and first spring contacts, Meersman et al. teaches (Fig. 10a) making electrical connection via a spring contact 1302 to an exposed pad 1330 in order to ensure a reliable electrical connection (Paragraphs 34 and 87).

	As to claim 15, Gomez discloses (Fig. 42) connecting modules 4001 via cables 4002 (Paragraph 129), but is silent as to Applicant’s jumper board and edge card connectors.
Hierzer discloses (Fig. 1) a second modular unit 2, which it would be obvious to make the same modifications discussed in claim 1 to include a second bus printed circuit board.  Further, Hierzer discloses (Figs. 1 and 23) a jumper board 5, and at least two edge card connectors 56a, 56b, the jumper board 5 and edge card connectors 56a, 56b connecting the two bus printed circuit boards together end-to-end (as seen in Fig. 1, the element 5 connects the modules 2 end to end by making electrical contact with the bus electrodes 20, Paragraph 129, and therefore the modification to include the bus on the back of printed circuit boards in view of Gustafson will also make the jumper board connect the bus printed circuit board an end to end connection.
	As to claim 16, Gomez discloses (Fig. 42) connecting modules 4001 via cables 4002 (Paragraph 129), but is silent as to connecting the printed circuit boards.
Hierzer discloses (Fig. 1) connecting different modules 2 by a connector 5 by connecting the busbars 10 (Paragraph 97).  Therefore, since the busbars in the 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of Hierzer and Gustafson and Meersman et al. and Openiano as applied to claim 4 above, and further in view of De Bruckyer et al. (US PGPub 2019/0191534 A1).
	As to claim 5, Gomez in view of Hierzer and Gustafson and Meersman et al. and Openiano is silent as to Applicant’s detection circuitry and driver having an emergency power.
	De Bruckyer et al. teaches (Figs. 1 and 3a) the driver including detection circuitry configured to detect a loss of power in communication signals, and wherein the respective driver is reverted to an emergency behavior when a loss of power in the communication signals is detected.  (Paragraphs 74, 95-98 and 105-107).
	Therefore, it would be obvious to one having ordinary skill in the art to monitor communication signals for a loss of power and activate an emergency mode when a loss of power in the communication signals is detected in order to allow for function of emergency mode, as taught by De Bruckyer et al.  Since the device of Gomez in view of Hierzer and Gustafson and Meersman et al. and Openiano already has communication signals for sending control signals, it would be obvious to one having ordinary skill in the art to use the communication signals of the third electrical connection to be used to .

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of Hierzer and Gustafson and Meersman et al. and Openiano as applied to claim 1 above, and further in view of Mahowald (US PGPub 2013/0010453 A1) 
	As to claim 6, Gomez discloses (Fig. 30) that the lighting fixture is configured to be suspended from a ceiling (Paragraphs 118 and 120) and includes multiple light sources 604, at least one of the light sources being positioned to direct light downward when the light fixture is suspended from a ceiling (Fig. 6), but Gomez in view of Hierzer and Gustafson and Meersman et al. and Openiano is silent as to Applicant’s light source positioned to direct light upward when the light fixture is suspended from the ceiling.
	Mahowald teaches (Fig. 2) an additional light source 220, 222 to provide lighting towards the ceiling (Paragraph 23).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include further light sources in order to provide lighting towards the ceiling, as taught by Mahowald.
	As to claim 7, Gomez in view of Hierzer and Gustafson and Meersman et al. and Openiano is silent as to Applicant’s light guide plate.  
	Mahowald teaches (Fig. 2) a light guide plate 230 with LEDs 224 that direct light into the light guide plate (Paragraph 24) to direct light downward (Paragraphs 24 and 
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the downward emitting light source have a light guide plate type in order to allow for uniform color and brightness, as taught by Mahowald.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of Hierzer and Gustafson and Meersman et al. and Openiano and Mahowald as applied to claim 6 above, and further in view of Miyairi et al. (US PGPub 2012/0262940 A1).
	As to claim 8, Gomez in view of Hierzer and Gustafson and Meersman et al. and Openiano and Mahowald teaches that the at least one light source is positioned to direct light upward (Mahowald Paragraph 23), but is silent as to Applicant’s claimed lens.
	Miyairi et al. teaches (Fig. 4B) including a lens 142 in front of light 102b allows increased lighting efficiency (Paragraph 90).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to further include a lens in order to increase lighting efficiency, as taught by Miyairi et al.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of Hierzer and Gustafson and Meersman et al. and Openiano as applied to claim 1 above, and further in view of Mahowald and Parikka (USPN 6,392,342 B1).
	As to claim 9, Gomez in view of Hierzer and Gustafson and Meersman et al. and Openiano is silent as to the light source having LEDs mounted to at least one LED printed circuit board separate from the bus printed circuit board.
Mahowald teaches (Fig. 2) an additional light source 220, 222 comprising LEDs (Paragraph 22) to provide lighting towards the ceiling (Paragraph 23).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include further light sources in order to provide lighting towards the ceiling, as taught by Mahowald.
	Parikka teaches (Fig. 4) mounting the light source 402 to a printed circuit board 401.
	Therefore, it would be obvious to one having ordinary skill art at the time of the invention would find it obvious to mount the light source on a printed circuit, as taught by Parikka, since the selection from among known mounting and power provision techniques for their known purposes is generally within the abilities of one having ordinary skill in the art.  In the modified device, the LED printed circuit board would be separate from the bus printed circuit board since it is located at a separate location.
	
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of Hierzer and Gustafson and Meersman et al. and Openiano and Mahowald and Parikka as applied to claim 9 above, and further in view of Brown (US PGPub 2016/0138789 A1).
As to claim 10, Gomez in view of Hierzer and Gustafson and Meersman et al. and Openiano and Mahowald and Parikka is silent as to Applicant’s fire-protective enclosure.
Brown teaches that some electrical codes require low voltage and high voltages to not be in the same junction box (Paragraph 111).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to supply a junction box to isolate the bus printed circuit board and drivers from the LED printed circuit board in order to comply with code, as the power supply and bus printed circuit board and drivers receive high power voltage, whereas the LED circuits receive lower power voltage.  The junction box will serve as the fire-protective enclosure since the material of a junction box protects from starting fires and protects the spread of fire.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of Hierzer and Gustafson and Meersman et al. and Openiano and Mahowald and Parikka as applied to claim 10 above, and further in view of Leshniak et al. (US PGPub 2015/0176823 A1).
As to claim 11, Gomez in view of Hierzer and Gustafson and Meersman et al. and Openiano and Mahowald and Parikka is silent as to Applicant’s current limiting device.
Leshniak et al. teaches (Paragraph 52) driver 107 having a PWM input which controls the input current and limits output current (Paragraph 52).
.

 Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of Hierzer and Gustafson and Meersman et al. and Openiano as applied to claim 1 above, and further in view of Millnow et al. (US PGPub 2011/0285292 A1).
As to claims 12-14, Gomez discloses (Fig. 42) a second module with associated second driver 4014 (Fig. 47), but does not explicitly state that the two drivers each have at least two independent driving channels to cause different portions of the lighting fixture to emit different colors (claim 13) or different brightnesses (claim 14).  
Millnow et al. teaches (Fig. 2) two drivers 208A, 208B with independently driven modules that causes different modules to emit different colors or different brightnesses in order to generate a dynamic effect (Paragraph 63, color changing, intensity, hue, saturation).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to drive the drivers independently in different driving channels in order to generate a dynamic effect to emit different colors or different brightnesses, as taught by Millnow et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/             Examiner, Art Unit 2875                                                                                                                                                                                           
/RAJARSHI CHAKRABORTY/             Supervisory Patent Examiner, Art Unit 2875